Appeal by the defendant from a judgment of the Supreme Court, Kings County (Uviller, J.), rendered February 22, 1985, convicting her of manslaughter in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Because the defendant failed to raise the issue of denial of due process based upon preindictment and postindictment delay at trial, any error of law with respect thereto is not preserved for our review (see, People v Cedeno, 52 NY2d 847, 848; People v Primmer, 46 NY2d 1048, 1049; People v Walton, 98 AD2d 842, 843; see also, People v White, 2 NY2d 220, 223-225, appeal dismissed and cert denied 353 US 969), and we decline to review the issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [3]).
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Brown, Sullivan and Harwood, JJ., concur.